Citation Nr: 0938816	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, to include arthritis.

2.  Entitlement to service connection for a left shoulder 
disorder, to include arthritis.

3.  Entitlement to service connection for a lumbar spine 
condition, to include arthritis.

4.  Entitlement to service connection for a cervical spine 
condition, to include arthritis.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from July 1962 to June 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claims.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

In February 2009, the Board remanded the case for additional 
evidentiary development to include VA medical examinations to 
address the nature and etiology of the claimed disabilities.  
These examinations were conducted in March and April 2009, 
and all other development directed by the remand appears to 
have been completed.  As such, a new remand is not required o 
comply with the holding in Stegall v. West, 11 Vet. App. 268 
(1998).



FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's current disabilities of both shoulders, lumbar 
spine, cervical spine, and/or his COPD were incurred in or 
otherwise the result of his active military service.


CONCLUSION OF LAW

1.  Service connection is not warranted for a right shoulder 
disorder, to include arthritis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Service connection is not warranted for a left shoulder 
disorder, to include arthritis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Service connection is not warranted for a lumbar spine 
condition, to include arthritis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Service connection is not warranted for a cervical spine 
condition, to include arthritis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  Service connection is not warranted COPD, to include as 
due to asbestos exposure.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, the Veteran was sent pre-adjudication 
VCAA notice via a letter dated in August 2005, which is 
clearly prior to the February 2006 rating decision that is 
the subject of this appeal.  He was also sent a letter in 
July 2006 which included the information regarding the 
specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), and an additional VCAA 
letter in March 2009.  Moreover, his appellate claims were 
readjudicated following these subsequent notification letters 
by the February 2007 Statement of the Case (SOC) and a June 
2009 Supplemental SOC, which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned notification letters 
informed the Veteran of what was necessary to substantiate 
his claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, as already stated, the July 2006 letter informed 
the Veteran of the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records identified 
as relevant by the Veteran to include records from the Social 
Security Administration.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the November 2008 Board hearing.  
Nothing indicates the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, as noted in the Introduction, he was 
accorded VA medical examinations regarding this case in March 
and April 2009, which included opinions on the etiology of 
these disabilities.  As these opinions were based upon both a 
physical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of the 
VA claims folder, the Board observes that they are supported 
by an adequate foundation.  Further, as detailed in the 
Board's discussion of the merits of this claim, these 
examinations are adequate for resolution of this appeal.  

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 
(2000) (noting that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Initially, the Board notes that VA regulations provide a 
presumption of service connection for certain chronic 
conditions, such as arthritis, which are found to be present 
to a compensable degree within one year following separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  However, 
although the Veteran has claimed arthritis of his cervical 
and lumbar spines, as well as both shoulders, no competent 
medical evidence that shows such disabilities were present 
either during service or within the first post-service year.  
Accordingly, service connection is not warranted on a 
presumptive basis.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he developed 
disabilities of the cervical spine, lumbar spine, and both 
shoulders as a result of a fall during service in August 
1962.  He also contends that he has COPD as a result of 
asbestos exposure while serving in the U.S. Navy or as a 
result smoke inhalation while putting out a fire on the ship.

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  Further, the Court has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).  Cancers of the larynx and 
pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  Thus, 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  M21-1, Part VI, para 7.21(a).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

In this case, the Veteran's service treatment records confirm 
he fell down a ladder in August 1962 due to an onset of 
dizziness.  He reported that he landed on his cervical spine.  
He immediately complained of cervical pain and an inability 
to move his neck but there was no paresthesia of the arms or 
legs and no loss of motor power.  The diagnosis was cervical 
strain.  However, X-rays of the cervical spine were negative 
for fractures or dislocation.  The paravertebral spasms 
gradually subsided with a cervical collar. 

In addition to the foregoing, service treatment records in 
July 1962 shows the Veteran complained of chronic pain in his 
left lower quadrant in the kidney area.  He stated his back 
was sore at enlistment but that it had been worse since then.  
The examiner noted that his left leg was 1/4 inch shorter 
than his right leg and there was a slight pelvic tilt to the 
left.  Objective findings indicated he had full range of 
motion.  There was no evidence of muscle spasm or tenderness.  
The diagnosis was congenital back disease and mild lumbar 
scoliosis.

Two weeks later, the Veteran reported extreme pain in the 
lower back (kidney area) for the past two days.  He stated 
the pain radiated down his left lower quadrant. He noted that 
he has had a kidney infection in the past.  Objective 
findings indicated the pain was localized to the kidney area 
and tender to the touch.  The diagnosis was subacute 
prostatitis.  Another examination later that same month 
indicated the same findings but the impression was rule out 
abnormality of the left kidney.

A November 1963 service treatment record noted that the 
Veteran again complained of low back pain.  Objective 
findings indicated tenderness to palpation over the left 
lumbosacral area.

With respect to the claimed asbestos exposure, the Board 
previously noted in the February 2009 remand that the 
Veteran's personnel records show he had 8 months of sea 
service in the U.S. Navy.  His DD Form 214 indicates that his 
military occupational specialty (MOS) was clerk (an 
occupation with a low likelihood of exposure to asbestos).  
Nevertheless, the Board found the Veteran had exposure to 
asbestos during service.

The record also contains competent medical evidence 
indicating current disabilities of the cervical spine, lumbar 
spine, both shoulders, as well as COPD.

Despite the foregoing, the Board finds the preponderance of 
the competent medical and other evidence of record is against 
a finding that the Veteran's current disabilities of both 
shoulders, lumbar spine, cervical spine, and/or his COPD were 
incurred in or otherwise the result of his active military 
service.

Although the Veteran was treated for problems of the cervical 
spine and low back during his active service, at the time of 
discharge, there was return of function of the cervical spine 
with only occasional headaches.  Moreover, nothing in these 
records indicates treatment for problems associated with 
either shoulder, nor for any respiratory impairment.  In 
fact, his upper extremities, spine, and lungs were all 
clinically evaluated as normal on his June 1964 release from 
active duty examination.  

The Board also finds it significant that, even though post-
service medical records are on file beginning in 1997, there 
is no indication of any of the claimed joint disabilities 
until he was involved in an intercurrent motor vehicle 
accident when he hit a deer in March 2000.  Records 
contemporaneous with this accident note complaints of 
injuries to the cervical spine and right shoulder.  Objective 
findings indicated tenderness over the right cervical 
paraspinal muscles, and his range of motion of the right 
shoulder was somewhat painful.  X-rays of the cervical spine 
revealed cervical spondylosis and bilateral neural foraminal 
narrowing, while X-rays of the right shoulder were normal.  
Assessment was right shoulder and cervical strain.

The Board also notes that not only does the post-service 
records indicate no treatment for the claimed joint 
disabilities, records from November 1998 note on review of 
systems that there was no neck or back discomfort; the 
Veteran denied any joint or muscle discomfort; and physical 
examination showed, in pertinent part, no significant joint 
abnormalities.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board is also cognizant of the fact that other caselaw 
has held that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  Jandreau, supra; 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, as detailed 
above, when evaluated on separation from service, the 
Veteran's spine and upper extremities were found to be 
normal, and there is evidence of intercurrent injury.  

The March 2009 VA joints examination concluded that it was 
less likely than not that the disabilities of the cervical 
spine, lumbar spine, and both shoulders were caused by or the 
result of injuries sustained as a result of the in-service 
fall.  The examiner cited the nature of the injury and the 
number of years you had no symptoms after discharge in 
support of this opinion.

With respect to the COPD claim, the Board observes that a 
December 2001 private medical statement opined that the 
Veteran's job though the passive inhalation of tobacco smoke, 
as well as exposure to dust, either in the control room he 
worked in or other areas of the plant that he worked in, 
created a condition of hypersensitivity airway disease that 
ultimately led to his chronic pulmonary condition.  
Similarly, a May 2005 private medical statement completed for 
the Office of Disability Determinations noted that the 
Veteran's was diagnosed with COPD 20 years earlier after 
second hand smoke exposure at work.  The April 2009 VA 
respiratory examination also concluded that it was less 
likely as not that any respiratory symptoms were caused by o 
as result of asbestos.  

The Board acknowledges that the April 2009 VA examiner noted 
in the negative etiology opinion that the chest film showed 
no evidence of exposure to asbestos and since pulmonary 
function test (PFT) was not performed this could not be 
reliably evaluated.  Further, in light of this comment the 
Veteran's representative contended in an August 2009 
statement that the Veteran should be afforded a PFT.  
However, a review of the examination report shows that a PFT 
was performed, but it was concluded that the Veteran could 
not perform the test properly, and which made the test less 
reliable.  In other words, the examiner's comments were to 
effect that the PFT was not performed properly, and, as such, 
it results were not reliable, due to action on the part of 
the Veteran.  As such, no further PFT appears warranted in 
this case.  

With the aforementioned exception regarding the PFT performed 
as part of the VA respiratory examination in this case, 
neither the Veteran nor his representative have identified or 
otherwise demonstrated any prejudice caused by any deficiency 
in the VA examinations in this case, or the opinions thereof.  
The Board has already determined these opinions were 
supported by an adequate foundation, and no competent medical 
evidence is of record which specifically refutes these 
medical opinions.  Therefore, the VA medical examinations in 
this case are adequate for resolution of this appeal.

In summary, the Veteran's service treatment records confirm 
he sustained a cervical spine injury during service, was 
treated for low back complaints, and was exposed to asbestos.  
However, there was no indication of any treatment for 
respiratory problems during service, nor for any problems 
associated with the shoulder; his spine, upper extremities, 
and lungs were all clinically evaluated as normal on his June 
1964 release from active duty examination; he sustained 
intercurrent injuries to the cervical spine and right 
shoulder in a March 2000 motor vehicle accident; and the only 
competent medical opinions to address the etiology of the 
claimed disabilities are against them being incurred in or 
otherwise the result of active service.  For these reasons, 
the Board has concludes that the preponderance of the 
evidence is against the Veteran's appellate claims.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to these claims 
must be denied.


ORDER

Service connection for a right shoulder disorder, to include 
arthritis, is denied.

Service connection for a left shoulder disorder, to include 
arthritis, is denied.

Service connection for a lumbar spine condition, to include 
arthritis, is denied.

Service connection for a cervical spine condition, to include 
arthritis, is denied.

Service connection for COPD, to include as due to asbestos 
exposure, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


